DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/525,337 dated 28 July 2022, responding to the 28 April Office Action provided in the rejection of claims 1-20, wherein claims 1-2, 5-9, 12-16, and 19-20 have been amended, claims 4, 11, and 18 have been canceled, and new claim 21 has been added.
In light of Applicant’s arguments and the amendments to the claims, the 35 U.S.C. 101 rejection of claims 8-14 and the objection to claims 2, 9, and 16 has been withdrawn.
In light of new discovered prior art and portions of the previously cited art, indication of allowable subject matter as presented in the previous Office action has been withdrawn and updated grounds of rejection presented herein.
Claims 1-3, 5-10, 12-17, and 19-21 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 2, 5-6, 9, 12-13, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming respective objections and 35 U.S.C. 101 rejections as applied herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, III, Williams Ludwell (U.S. 2018/0267892) (Hereinafter Harrison, III) in view of Neiger et al. (U.S. 2019/0065226) (Hereinafter Neiger), further in view of Stabrawa et al. (U.S. 9,015,426) (Hereinafter Stabrawa – art made of record), and further in view of Abhishek Raja (U.S. 2018/0101480) (Hereinafter Abhishek Raja – art made of record).
As per claim 1, Harrison, III discloses a computer-implemented method comprising: 
setting a preferred alignment value to a size of an address space (see for example Harrison, III, this limitation is disclosed such that there is an allocator that supports arbitrary request sizes and high alignment (i.e. “setting a preferred alignment value”; paragraph [0044]. Allocation is used to provide the high alignment allocation by providing a 2[log 2R] alignment for a request of R storage units, such that there is an alignment at least as great as the request size, subject to the alignment of the entire memory region that is being worked within; paragraph [0004]);
receiving an allocation request for an address space (see for example Harrison, III, this limitation is disclosed such that an allocation request for a block of memory is received; paragraph [0009]); and
executing a binary buddy allocation scheme to allocate an extent for the allocation request based upon, at least in part, the preferred alignment value (see for example Harrison, III, this limitation is disclosed such that a binary buddy allocation is used to provide the high alignment allocation by providing the 2[log 2R] alignment for the request of R storage units, such that there is an alignment at least as great as the request size, subject to the alignment of the entire memory region that is being worked within; paragraph [0004]).
Although Harrison discloses setting a preferred alignment value to a size of an address space, Harrison does not explicitly teach an address space mapped by one or more root pages.
However, Neiger discloses setting an address space mapped by one or more root pages (see for example Neiger, this limitation is disclosed such that memory mapping is aligned by page boundaries in address space using an index value and root value of the page table (i.e. one or more root pages); paragraph [0024]).
Harrison, III in view of Neiger is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Harrison, III by using root of a page table for mapping memory addresses as taught by Neiger because it would enhance the teaching of Harrison, III with an effective means of referencing one or more pages in a page table used to determine a current memory address mapping (as suggested by Neiger, see for example paragraph [0036]).
Although Harrison, III in view of Neiger discloses setting a preferred alignment value to a size of an address space mapped by one or more root pages, Harrison, III in view of Neiger does not explicitly teach the limitation wherein an address space includes one or more volumes.
However, Stabrawa discloses the limitation wherein an address space includes one or more volumes (see for example Stabrawa, this limitation is disclosed such that an address space addressable by a processor has a solid state memory configured in it that includes a storage volume, wherein data blocks are stored at corresponding memory locations in the storage volume; col.12 lines {31}-{64}, clm.1 and associated text).
Harrison, III in view of Neiger is analogous art with Stabrawa because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Harrison, III in view of Neiger by having a memory volume in an address space as taught by Stabrawa because it would enhance the teaching of Harrison, III in view of Neiger with an effective means of representing one or more storage volumes using memory-mapped I/O (as suggested by Stabrawa, see for example col.12 lines {31}-{64}).
Although Harrison, III in view of Neiger, further in view of Stabrawa discloses executing a binary buddy allocation scheme, Harrison, III in view of Neiger, further in view of Stabrawa does not explicitly teach that executing an allocation scheme includes searching allocatable blocks in an address space to determine if an extent matches a preferred alignment value.
However, Abhishek Raja discloses that executing an allocation scheme includes searching allocatable blocks in an address space to determine if an extent matches a preferred alignment value (see for example Abhishek Raja, this limitation is disclosed such that there is a memory allocation mechanism that assigns contiguous physical pages to contiguous virtual pages (i.e. pages corresponding to claimed allocatable blocks, contiguous pages corresponding to claimed extent), and enables such situations to be detected, provided predetermined attribute match criteria is met; paragraph [0059]. A page table walk process is performed (i.e. searching allocatable blocks), and page alignment is determined by checking if predetermined alignment criteria is met by a plurality of descriptors, said predetermined criteria comprising page alignment criteria and attribute match criteria, each descriptor comprising physical address data and attribute data identifying a plurality of attributes, and the attribute match criteria allowing the plurality of descriptors to have different values; paragraph [0006], The alignment criteria is determined to be met when the logN least significant bits of physical page number bits within the physical address data provided in each descriptor are different to the corresponding bits in each of the other descriptors and follow a predetermined sequence, whilst in addition the remaining bits of the physical page number bits of the physical address data are the same for each descriptor that has been fetched; paragraphs [0071]-[0072], [0077]). 
Harrison, III in view of Neiger, further in view of Stabrawa is analogous art with Abhishek Raja because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Harrison, III in view of Neiger, further in view of Stabrawa by using page table walking to determine if alignment is met as taught by Abhishek Raja because it would enhance the teaching of Harrison, III in view of Neiger, further in view of Stabrawa with an effective means of generating coalesced address translation data (as suggested by Abhishek Raja, see for example paragraph [0005]).
As per claim 3, Harrison, III in view of Neiger discloses the computer-implemented method of claim 1 wherein a remainder of the address space associated with the extent is freed (see for example Harrison, III, this limitation is disclosed such that memory units are released in response to an allocation request until requested size is reached; Abstract).
Regarding claim 8, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 10, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 15, it is a system claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 17, it is a system claim having similar limitations cited in claim 3.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 3.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, III (U.S. 2018/0267892) in view of Neiger (U.S. 2019/0065226) as applied to claims 1, 8, and 15 above, respectively, and further in view of Adcock, James W. (U.S. 7,197,620) (Hereinafter Adcock).
As per claim 7, Harrison, III in view of Neiger discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation adding additional volumes to the one or more volumes, wherein the additional volumes created in the address space are spread uniformly through the one or more root pages.
However, Adcock discloses the limitation wherein additional volumes created in the address space are spread uniformly through the one or more root pages (see for example Adcock, this limitation is disclosed such that memory in form of pages is in a uniform address format spread across address space; col.1 lines {32}-{53}, col.2 lines {24}-{38}).
Harrison, III in view of Neiger is analogous art with Adcock because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Harrison, III in view of Neiger by spreading across address spaces as taught by Adcock because it would enhance the teaching of Harrison, III in view of Neiger with an effective means of utilizing multi-level memory hierarchy (as suggested by Adcock, see for example col.1 lines {32}-{53}).
Regarding claim 14, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 21, it is a system claim having similar limitations cited in claim 7.    Thus, claim 21 is also rejected under the same rationales as cited in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196